Case: 13-40387             Document: 00512530307   Page: 1   Date Filed: 02/12/2014




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                         Fifth Circuit

                                                                                     FILED
                                                                                February 12, 2014
                                          No. 13-40387
                                                                                  Lyle W. Cayce
                                                                                       Clerk
In the Matter of: MARY HARP SHANKLES, doing business as Red River
Reporter,

                                                   Debtor

------------------------------

MARK ASHER WEISBART, U.S. Trustee; HYNDS & GORDON, P.C.;
DAVID N. MCNEES, doing business as Law Office of David N. McNees,

                                                   Appellees
v.

MARY HARP SHANKLES, doing business as Red River Reporter,

                                                   Appellant




                   Appeal from the United States Bankruptcy Court
                           for the Eastern District of Texas
                               Bankruptcy No. 11-43075


Before STEWART, Chief Judge, and GARZA and SOUTHWICK, Circuit
Judges.
PER CURIAM:*



        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40387   Document: 00512530307     Page: 2   Date Filed: 02/12/2014



                                No. 13-40387
     Because we agree with the bankruptcy court that Mary Harp Shankles
obtained a “vested economic interest” in her homestead property only by the
2009 distribution deed, we affirm. Wallace v. Rogers (In re Rogers), 513 F.3d
212, 223 (5th Cir. 2008). We further agree with the bankruptcy court that any
relevant prior deeds, conveyances, or agreements were rendered null and void
ab initio, and that parties cannot contract around the 11 U.S.C. § 522(p)(1)
1,215-day “look-back” period.
     AFFIRMED.




                                     2